15-1328
     Varughese v. Mount Sinai Med. Ctr.

                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 7th day of July, two thousand seventeen.
 4
 5   PRESENT:
 6              ROBERT D. SACK,
 7              SUSAN L. CARNEY,
 8              CHRISTOPHER F. DRONEY,
 9                         Circuit Judges.
10   _____________________________________
11
12   LEENA VARUGHESE, M.D.,
13
14                      Plaintiff-Appellant,
15
16                                v.                                        No. 15-1328
17
18   MOUNT SINAI MEDICAL CENTER, PATRICK
19   LENTO, M.D., CARLOS CORDON-CARDO, M.D.,
20   ADOLFO FIRPO, M.D., IRA J. BLEIWEISS, M.D.,
21   JOHN DOES, 1-10,
22
23                      Defendants-Appellees,
24
25   ABC CORPORATION, INC., 1-10,
26
27              Defendant.
28   _____________________________________
29
 1   FOR PLAINTIFF-APPELLANT:                             LEENA VARUGHESE, M.D., pro se,
 2                                                        Piscataway, New Jersey.
 3
 4   FOR DEFENDANTS-APPELLEES:                            RORY J. MCEVOY, Akerman LLP, New
 5                                                        York, New York.

 6             Appeal from a judgment of the United States District Court for the Southern District
 7   of New York (McMahon, C.J.).
 8             UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 9   ADJUDGED, AND DECREED that the March 31, 2015 judgment entered by the District
10   Court is AFFIRMED.
11             Appellant Leena Varughese, proceeding pro se, appeals the District Court’s grant of
12   summary judgment to defendants on her employment discrimination claims. We review a
13   district court’s grant of summary judgment de novo and focus on whether the district court
14   properly concluded that there was no genuine dispute as to any material fact and that the
15   moving party was entitled to judgment as a matter of law. Sotomayor v. City of New York, 713 F.3d
16   163, 164 (2d Cir. 2013). We assume the parties’ familiarity with the underlying facts and the
17   procedural history of this case, to which we refer only as necessary to explain our decision to
18   affirm.
19             Review of the record and relevant case law here reveals that the District Court properly
20   granted summary judgment to defendants. We affirm for substantially the reasons stated by
21   the District Court in its thorough March 2015 decision. The record supports the District
22   Court’s conclusion that no reasonable jury could find that Varughese, a woman of Indian
23   descent, was denied a promotion, disciplined, and ultimately terminated for discriminatory
24   reasons, as opposed to for her unacceptable behavior in a series of escalating incidents. See Holt
25   v. KMI-Cont’l, Inc., 95 F.3d 123, 130 (2d Cir. 1996) (holding that employee’s “disruptive”
26   behavior and refusal to “take direction from her supervisors” were “legitimate reasons for
27   firing [her]”). As to her hostile work environment claim, we draw all inferences in Varughese’s
28   favor and consider as evidence of discrimination her supervisor’s repeated remark that “you
29   don’t know the crazy things you find in India.” Joint Appendix (“J.A.”) 151. Varughese

                                                      2
 1   testified, however, that the supervisor made the comment rarely: over three years, only “at least
 2   like four” times. J.A. 152. Even accepting that these comments may have evidenced
 3   discrimination, as a matter of law they were insufficiently severe and pervasive to constitute a
 4   hostile work environment. See, e.g., Kaytor v. Elec. Boat Corp., 609 F.3d 537, 547 (2d Cir. 2010)
 5   (“Isolated incidents generally will not suffice to establish a hostile work environment unless
 6   they are extraordinarily severe.”); Alfano v. Costello, 294 F.3d 365, 378-81 (2d Cir. 2002)
 7   (concluding that “five incidents in a span of more than four years” did not amount to a hostile
 8   work environment).
 9          We have considered all of Varughese’s remaining arguments and conclude that they are
10   without merit. Accordingly, we AFFIRM the March 31, 2015 judgment of the District Court.
11
12                                               FOR THE COURT:
13                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                    3